IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Enterprise Financial Services Group,        :
                         Petitioner         :
                                            :
      v.                                    :
                                            :
Workers' Compensation Appeal Board          :
(Kunkle),                                   :
                       Respondent           :      No. 371 C.D. 2015



                                       ORDER


            NOW, February 4, 2016, upon consideration of petitioner’s “request for

reargument” and respondent’s answer in response thereto, the application is denied.



                                            MARY HANNAH LEAVITT,
                                            President Judge